SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST HALF OF 2015 RESULTS Reviewed by independent auditors, stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Rio de Janeiro – August 6, 2015 Net income was US$ 2,033 million in the 1H-2015, 55% lower than in the 1H-2014. Operating income was US$ 7,745 million in the 1H-2015, 8% higher than in the 1H-2014. Adjusted EBITDA was US$ 13,951 million in the 1H-2015, 4% higher than in the 1H-2014. US$ million Jan-Jun 2015 x 2014 (%) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 2,033 4,505 (55) Consolidated net income (loss) attributable to the shareholders of Petrobras 171 1,862 (91) 2,225 7,745 7,172 8 Operating income 3,087 4,658 (34) 3,969 13,951 13,355 4 Adjusted EBITDA 6,435 7,516 (14) 7,287 Net income was US$ 2,033 million in the 1H-2015, 55% lower than in the 1H-2014 due to higher net finance expenses and to the recognition of tax expenses with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ), partially offset by a higher operating income (8%), resulting from higher margins in sales of oil products in the domestic market and increased crude oil export volumes driven by a 9% increase in domestic crude oil production, despite the decrease in domestic demand for oil products. Key events in the 1H-2015: · Higher domestic crude oil and NGL production (9%, 183 thousand barrels/day); · Higher crude oil export volumes (107%, 178 thousand barrels/day); · Lower domestic demand for oil products (7%, 168 thousand barrels/day); · Lower import and production taxes costs; · Reversal of an allowance for impairment of receivables from companies in the northern Brazil isolated electricity system in March 2015 (US$ 452 million); · Higher net finance expense, amounting to US$ 3,932 million, mainly due to foreign exchange variation losses and to higher interest expense, attributable to an increase in the Company’s debt and a decrease in the level of capitalized borrowing costs; and · Brazilian income taxes on income of companies incorporated abroad (US$ 357 million). Key events in the 2Q-2015: · Lower domestic crude oil and NGL production (2%, 38 thousand barrels/day); · Higher crude oil export volumes (44%, 124 thousand barrels/day); · Domestic oil product production increased (7%, 134 thousand barrels/day) and feedstock processed was higher (6%, 109 thousand barrels/day), maintaining an 86% share of domestic oil used for feedstock processing; · The Company received US$ 84 million related to insurance proceeds with respect to an incident in Chinook field (U.S.) in 2011; · The Company received US$ 51 million related to amounts recovered by the Brazilian Public Prosecutor’s Office in the context of the “Lava Jato” (Car Wash) Investigation; · The Company recognized tax expenses of US$ 1,280 million (including interest paid and after taxes) with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ); and · Impairment losses of US$ 418 million were recognized with respect to Gas & Power, Refining, Transportation and Marketing and Exploration and Production assets, attributable to projects removed from the 2015-19 Business and Management Plan investment portfolio. 1 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators US$ million Jan-Jun 2015 x 2014 (%) Results and investments 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 51,988 71,404 (27) Sales revenues 26,021 25,967 − 36,910 16,147 16,546 (2) Gross profit 8,320 7,827 6 8,440 7,745 7,172 8 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 3,087 4,658 (34) 3,969 (3,932) (495) (694) Net finance income (expense) (1,969) (1,963) − (422) 2,033 4,505 (55) Consolidated net income (loss) attributable to the shareholders of Petrobras 171 1,862 (91) 2,225 0.16 0.35 (54) Basic and diluted earnings (losses) per share 1 0.02 0.14 (86) 0.18 13,951 13,355 4 Adjusted EBITDA – U.S.$ million 2 6,435 7,516 (14) 7,287 31 23 8 Gross margin (%) 3 32 30 2 23 15 10 5 Operating margin (%) 3 12 18 (6) 11 4 6 (2) Net margin (%) 3 1 7 (6) 6 12,201 18,090 (33) Capital expenditures and investments 5,968 6,233 (4) 9,382 US$ million Jan-Jun 2015 x 2014 (%) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 5,860 (5,793) 201 . Refining, Transportation and Marketing 2,595 3,265 (21) (2,653) 4,504 14,255 (68) . Exploration & Production 2,798 1,706 64 7,384 599 627 (4) . Gas & Power (135) 734 (118) 359 398 652 (39) . Distribution 100 298 (66) 332 373 485 (23) . International 233 140 66 293 (35) (60) 42 . Biofuel (21) (14) (50) (32) (3,415) (2,639) (29) . Corporate (1,944) (1,471) (32) (1,209) US$ million Jan-Jun 2015 x 2014 (%) Financial and economic indicators 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 75.34 98.72 (24) Domestic basic oil products price (U.S.$/bbl) 72.91 77.80 (6) 101.08 57.95 108.93 (47) Brent crude (U.S.$/bbl) 61.92 53.97 15 109.63 Domestic Sales price 47.78 98.53 (52) . Crude oil (U.S.$/bbl) 4 52.14 43.40 20 99.02 40.05 48.49 (17) . Natural gas (U.S.$/bbl) 39.29 40.76 (4) 49.58 2.97 2.30 29 Average commercial selling rate for U.S. dollar (R$/U.S.$) 3.07 2.87 7 2.23 3.10 2.20 41 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 3.10 3.21 (3) 2.20 16.80 (6.00) 23 Variation of the period-end commercial selling rate for U.S. dollar (%) (3.30) 20.80 (24) (2.70) 12.67 10.65 2 Selic interest rate - average (%) 13.14 12.19 1 10.89 1 Net income (loss) per share calculated based on the weighted average number of shares. 2 Adjusted EBITDA equals net income plus net finance income (expense); income taxes; depreciation, depletion and amortization; share of earnings in equity-accounted investments and impairment. Adjusted EBITDA is not a measure defined by IFRS and it is possible that it may not be comparable to similar measures reported by other companies. It should not be considered as a substitute for income before taxes, finance income (expense), profit sharing and share of earnings in equity-accounted investments or as a better measure of liquidity than cash flow provided by operations, both of which are calculated in accordance with IFRS. The Company reports its Adjusted EBITDA to give additional information about its ability to pay debt, carry out investments and cover working capital needs. See Consolidated Adjusted EBITDA by Business Segment and a reconciliation of Adjusted EBITDA to net income on page 21. 3 Gross margin equals sales revenues less cost of sales divided by sales revenues; Operating margin equals net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes divided by sales revenues; Net margin equals consolidated net income (loss) attributable to the shareholders of Petrobras divided by sales revenues. 4 Average between the prices of exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 2 FINANCIAL AND OPERATING HIGHLIGHTS RESULTS OF OPERATIONS - 1H-2015 compared to the 1H-2014: Virtually all revenues and expenses of our Brazilian operations are denominated and payable in Brazilian Reais. When the Brazilian Real depreciates relative to the U.S. dollar, as it did during the first half of 2015 (a 29% depreciation), revenues and expenses decrease when translated into U.S. dollars. Nevertheless, the depreciation of the Brazilian Real against the U.S. dollar affects the line items discussed below in different ways. Gross Profit Gross profit decreased by 2% (US$ 399 million) in the 1H -2015 compared to the 1H
